Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                     No. 04-13-00261-CV

   John E. FITZGIBBON, Sr., the Fitzgibbon Family Partnership, Ltd., and Rita Fitzgibbon,
                                       Appellants

                                              v.

Janice F. HUGHES and Janice Marie Taylor, as Independent Executrix of the Estate of John E.
                                   Fitzgibbon, Jr.,
                                      Appellees

                  From the 49th Judicial District Court, Webb County, Texas
                            Trial Court No. 2010CVF001577-D1
                         Honorable Jose A. Lopez, Judge Presiding

     BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

       In accordance with this court’s opinion of this date, the judgment of the trial court is
REVERSED, and the case is REMANDED to the trial court for further proceedings consistent
with this opinion. Costs of the appeal are taxed against appellees Janice F. Hughes and Janice
Marie Taylor, as Independent Executrix of the Estate of John E. Fitzgibbon, Jr.

       SIGNED July 30, 2014.


                                               _____________________________
                                               Rebeca C. Martinez, Justice